EXHIBIT 10.3

TERMINATION AGREEMENT

This TERMINATION AGREEMENT (this “Agreement”) is dated as of June 1, 2011 by and
between Spirit Airlines, Inc., a Delaware corporation (the “Company”) and Indigo
Partners LLC (the “Consultant”). Each of the Company and the Consultant are
sometimes referred to herein individually, as a “Party” and, together as the
“Parties.”

RECITALS

WHEREAS, the Parties are parties to that certain Professional Services
Agreement, dated as of July 13, 2006 (the “Services Agreement”); and

WHEREAS, subject to the provisions hereof, the Parties desire to terminate their
respective responsibilities and obligations arising under the Services
Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein made, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

AGREEMENT

 

Article I.     Termination of Services Agreement

Section 1.01 Pursuant to Section 11 of the Services Agreement, each of the
Parties hereby acknowledges and agrees that effective immediately, the Services
Agreement is hereby terminated in its entirety, that the Services Agreement is
of no further force or effect, and that the Parties have no further rights,
obligations, duties or liabilities under the Services Agreement or in respect
thereof, provided, however, that Sections 7 and 8 of the Services Agreement
shall survive the termination thereof, and provided further that nothing herein
shall modify the obligations of the parties hereto pursuant to Section 1.1 of
that certain Amendment No. 1, dated as of May 25, 2011, to the Recapitalization
Agreement, dated as of September 17, 2010, by and among the Company, the
Consultant and the other parties named therein.

 

Article II.     Miscellaneous

Section 2.01 Each Party hereto from time to time hereafter, and upon request,
shall execute, acknowledge and deliver such other instruments as reasonably may
be required to carry out the terms and conditions of this Agreement.

Section 2.02 This Agreement is binding upon, inures to the benefit of and is
enforceable by the Parties and their respective successors, heirs and assigns
(including any successor entity to the Company).



--------------------------------------------------------------------------------

Section 2.03 This Agreement shall be governed by and construed in accordance
with the domestic laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

Section 2.04 This Agreement may be executed in any number of counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.

Section 2.05 The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

Section 2.06 This Agreement constitutes the entire agreement among the Parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

INDIGO PARTNERS LLC By:   /s/ William A. Franke Its:   President and Managing
Partner

[Signature Page to Termination Agreement]



--------------------------------------------------------------------------------

SPIRIT AIRLINES, INC. By:   /s/ Thomas Canfield Its:   SVP, General Counsel &
Secretary

[Signature Page to Termination Agreement]